 476DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrictNursing Association of Fall RiverandLocal526, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,Petitioner.Case 1-RC-13092May 1, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn January 2, 1974, Petitioner filed a petitionunder Section 9(c) of the National Labor RelationsAct, as amended, thereby seeking to represent certainof the Employer's employees. Subsequently, theEmployer moved for dismissal of the petition. Aformal hearing on the petition was held on January18, 1974, before Hearing Officer Tamara A. Gilman.Following the hearing and pursuant to Section102.67 of the National Labor RelationsBoard Rulesand Regulations, Series 8,as amended,the RegionalDirector for Region I directed the transfer of thecase to the Board for decision. Thereafter thePetitioner filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the heanng and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in the case the Board finds:1.The Employer is a corporation organizedunder the laws of the Commonwealth of Massachu-settsand engaged in providing health care andnursing services to patients in their homes inaccordance with doctors' orders.'In 1972, the Employer had gross income of$224,656.52.Of this total $55,827.59 was receivedfromMedicare; $16,185.00 fromMedicare CostAnalysis Adjustment; $29,922.52 from the WelfareDepartment; $3,349.51 from the Veterans Adminis-tration; and $2,336.14 from the Board of Health. Inaddition, the Employer received $12,575.78 from1Although the Employermaintained at the hearing that it is anorganization of a "chartable nature"it failed to submit evidence that it isincorporated under the not-for-profitsection ofMassachusetts law as acharitable organizationAccordingly, the Board has no basis on which tomake a finding in this regard In any event under the circumstances of thiscase and particularly in lightof ourdecision inDrexel Home, Inc.,182NLRB 1045, ourconclusionhere wouldnot be altered even assuming theEmployer is formally organizedas a chartableentity.2VisitingNurses Association, Inc.,188NLRB 155;VisitingNursesAssociationof Sacramento,187 NLRB 731.privatepatients; $4,640.83 from Blue Cross-BlueShield;and $2,121.16 from the American CancerSociety.While theEmployer does not maintain hospital ornursing home facilities it nevertheless renders healthcare services and falls within the related health carefacilitycategory overwhich we have previouslyasserted jurisdiction.2Accordingly,as the Employerreceives gross revenuesof over $100,000 per year, wefind thatitsoperationshavea substantial effect oncommerce and that it will effectuate the purposes ofthe Act toassert jurisdiction herein.2.The labororganization involved claims torepresent certain employees of theEmployer.3.A questionaffecting commerce exists concern-ing the representation of certain employees of theEmployer withinthe meaning of Section 9(cXl) andSection 2(6) and (7) of the Act.34.We find thatthe following employees of theEmployer constitutea unit appropriate for thepurposesof collective bargaining within the meaningof Section9(b) of the Act.All registered nurses and licensed practical nursesat the Employer's 101 Rock Street,FallRiverlocation,excluding the director,the assistantdirector,the supervisor,the coordinators, thepart-time employee who services the Freetownarea,alloffice clerical employees, guards andsupervisors as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]CHAIRMAN MILLER, dissenting:Iwould not regard the charitable furnishing ofessentially local health care and nursing services asan industry substantially affecting interstate com-merce, nor am I aware of any jurisdictional standardapplicable thereto. Accordingly, I would dismiss thepetition.Iam of the opinion, upon further consideration,thatVisitingNurses Association of Sacramento,187NLRB 731, was decided erroneously and I wouldoverrule it.3At thehearing the Employer contended that a collective-bargainingagreement between itself and the Massachusetts Nursing Associationconstitutes a bar to the petition herein.An examination of the documentssubmitted at the hearing,including the collective-bargaining agreement anda letter from the Nursing Association to the Employer dated October 30,1973, indicateshowever that notice to terminate the agreement was givenmore than 60 days in advance of the agreement's expiration date. In anyevent, the record indicates that the Nursing Association has withdrawn anyclaim to representation that at may have had. Accordingly,we find that theagreement is not a bar to the petition herein.210 NLRB No. 73